Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamed et al. (USPN 4,728,137).
Regarding Claim 1, Hamed discloses a linkage assembly that connects a tool to a robotic device, the linkage assembly comprising: a body (16/18/20); a piston (88) movably connected to the body; first links (44/54) pivotally connected to and spaced apart on the body, the first links further operatively connected to (via 32/34) the piston to pivot relative to the body during motion of the piston; second links (42/52) that are pivotally connected to (via 74/78) the body and spaced apart on the body, the second links positioned away (considered “away” as they are located in different positions on the body) from the first links; the piston movable relative to the body between a first position and a second position; the first position locating the first links at a first orientation that extends the tool away (the tool 12/14 moves in an arcuate line, which would cause the distance between the ends of 12/14 to the body to change as the piston moves in and out, being closer at the ends of travel and farthest when oriented parallel to the piston, see arcuate lines in Fig. 5) from the body by a first amount (Orientation shown in Fig. 4); and the second position locating the first links at a second orientation that extends the tool away from the body by a different second amount (orientation shown in Fig. 3).
Regarding Claim 5, Hamed discloses the linkage assembly of claim 1, wherein the body extends around (18/20) and forms an interior space (between 18/20) with the piston positioned within (see Figs. 3-4) the interior space.
Regarding claim 8, Hamed discloses the linkage assembly of claim 1, further comprising a chamber (at 24 in Fig. 2) positioned within an interior of the body with the piston extending through the chamber and with a first port (not shown, but necessary for the function of a hydraulic cylinder) in the body leading into a first section of the chamber to receive fluid to move the piston to the first position and with a second port (not shown, but necessary for the function of a hydraulic cylinder)  in the body leading into a second section of the chamber to receive the fluid to move the piston to the second position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamed et al. (USPN 4,728,137) in view of Strauss et al. (USPN 9,855,663).
Hamed discloses the claimed invention except for a sensor attached to the body and a target attached to the piston, the sensor configured to measure a position of the target.
Sensors, particularly sensors to detect the position of a robotic joint are extremely well known in the art. 
Strauss discloses a sensor (112) for detecting position, proximity or other aspects of the robotic system.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Hamed to have a sensor, in order to allow detection of the position of the sensed components.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamed et al. (USPN 4,728,137).
Regarding Claim 9, Hamed discloses the linkage assembly of claim 1, except for  wherein the first links comprise a different shape than the second links.
One of ordinary skill in the art would have recognized that selection of the shape of the links is a matter of engineering design, suited to the intended use of the device. Such a design is utilized for the predictable result of optimizing the shape to properly fit into the apparatus while minimizing spacing and creating proper connectivity.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the different links of Hamed of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Allowable Subject Matter
Claims 11-14 and 21-25 are allowed.
Claims 2-4, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-11 and 13-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658